PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/916,834
Filing Date: 9 Mar 2018
Appellant(s): RAI STRATEGIC HOLDINGS, INC.



__________________
[ Flynt Strean ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [ 6/3/2022 ].


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/7/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Ground of Rejection Argument A
Appellant has argued on pages 4-6 about claim 1 that the combination of Paprocki in view of Zuber and Susa or Batista is improper because Paprocki discloses locating mechanical isolators 30 between the adjacent heater segments 20 which provides for a separation or air gap and teaches away from a heating member that extends a full length of the inhalable substance medium of Susa or Batista, the examiner respectfully disagrees.  
As seen in figure 13 of the Appellant’s instant application, the Appellant’s  heating member extends a full length of the inhalable substance medium but also has a central separation or air gap, which fully supports the combination of Paprocki in view of Susa or Batista.
Additionally, Paprocki alone fully discloses the heating member extends a full length of the inhalable substance medium because as seen in figure 3 of Paprocki, the multiple heater segments 20 and mechanical isolators 30 as a whole assembly (20 + 30) could be considered as heating member, given the broadest reasonable interpretation (BRI) of the claims.
However, Susa or Batista were added to show explicitly, that the heating member that extends a full length of the inhalable substance medium is known in the art.  Susa discloses the heating member (Fig 5, coil heater 172, Col 12) extends a full length of the inhalable substance medium (formed body 88, Col 6, Line 50 through Col 7, Line 42) of the aerosol source member is known in the art.  Adapting the flexible heating member of Paprocki to extend a full length of the inhalable substance medium of the aerosol source member of Susa provides for a known heating member configuration that creates a supersaturated vapor that improves the generation of aerosol in the aerosol generation device (Col 7, Lines 25-30).
Moreover, Batista discloses that the heating member that extends a full length of the inhalable substance medium (Figs 1-5, heating element 2, heating segments 25, 0109) having a non-segmented design (Fig 4) or alternatively having a segmented design with isolation gaps 25 or material strips of non-resistively heatable material (0109) is known in the art.  Adapting the flexible heating member of Paprocki to extend a full length of the inhalable substance medium of the aerosol source member of Batista provides for a known heating member configuration that improves the generation of aerosol in the aerosol generation device by efficient heat transfer (0007).

B. Ground of Rejection Argument B
Appellant has argued on pages 6-8 about claim 1 that the combination of Paprocki in view of Zuber and Susa or Batista is improper because the examiner has engaged in impermissible hindsight reconstruction.  Appellant argues that there is lack of motivation in Paprocki to remove the mechanical isolators and extend the heating element a full length of the inhalable substance medium that the combination of Zuber and Susa lacks rationale, the examiner respectfully disagrees.  
Batista discloses that the heating member that extends a full length of the inhalable substance medium (Figs 1-5, heating element 2, heating segments 25, 0109) having a non-segmented design (Fig 4) or alternatively a segmented design with isolation gaps 25 or material strips of non-resistively heatable material (0109) as disclosed by Paprocki is known in the art.  
Additionally, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, the motivation or rationale to combine prior art references is supported by KSR, as seen below.  
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations. 
Rationales C, D and G support and provide the motivation and rationale for the combination of Paprocki in view Susa or Batista.  
The examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique as taught by Susa or Batista to the heater member of Paprocki would have yielded predicable results and resulted in an improved system, namely, providing a heating member extending a full length of the inhalable substance medium of Susa or Batista to improve the device of Paprocki by providing a known heating member configuration that creates a supersaturated vapor that improves the generation of aerosol in the aerosol generation device.
Similarly, the examiner further asserts that combining prior art elements according to known methods would yield predictable results.  That is, it would have been recognized by one of ordinary skill in the art that applying the known heating member length as taught by Susa or Batista to the aerosol generation method of Paprocki would have yielded predicable results and resulted in an improved method, namely, providing a heating member extending a full length of the inhalable substance medium of Susa or Batista to improve the aerosol generation method of Paprocki by providing a known heating member configuration that creates a supersaturated vapor that improves the generation of aerosol in the aerosol generation device.

C. Ground of Rejection Argument C
Appellant has argued on page 8 that the finding that claims 2-20 and 61-64 are unpatentable is erroneous in light of any reasons described because the claims are dependent from independent claim 1, which has been erroneously rejected as set forth in the appeal brief, the examiner respectfully disagrees.  Claim 1 is unpatentable over Paprocki in view of Zuber and Susa or Batista as set forth in the final rejection of 2/7/2022 and response to appeal as set forth above.  Therefore, claims 2-20 and 61-64 are also rejected as being dependent on claim 1.
  
D. Ground of Rejection Argument D
Appellant has argued on pages 9-10 about claims 3 and 5 that the combination of Paprocki in view of Zuber, Susa or Batista and Davis is improper because a legitimate reason for combining the references has not been identified.  Appellant argues that heating mechanism of Davis is different from the prior art and that there is a bona fide reason to combine the references, the examiner respectfully disagrees.  
Davis is combinable with Paprocki in view of Zuber, Susa or Batista because Davis is analogous art and directed to the same field of endeavor, which is a heating element configuration that is suitable for use in an electronic smoking article (Davis, title, abstract).  Paprocki in view of Zuber, Susa or Batista and Davis is silent to the operating parameters of the aerosol delivery device (electronic smoking article) directed to “the control component is configured to provide an operating current that is at or between a range of approximately 2.5 Amps to approximately 10 Amps; the control component is configured to establish a time to reach temperature of less than approximately 10 seconds”.  However, Davis was added to show that the electronic smoking article operating with the recited current and operating temperature ramp up time is known in the art and provides the advantage of using known operating current and time that allows for efficient heating of the heating member upon application of an electrical current (0008).  Therefore it would have been obvious for one having ordinary skill in the art to adapt the aerosol delivery device (electronic smoking article) of Paprocki in view of Zuber and Susa or Batista having a control component silent to an operating current and time with the control component is configured to provide an operating current that is at or between a range of approximately 2.5 Amps to approximately 10 Amps; the control component is configured to establish a time to reach temperature of less than approximately 10 seconds of Davis for the purpose of providing a known operating current and time that allows for efficient heating of the heating member upon application of an electrical current.

E. Ground of Rejection Argument E
Appellant has argued pages 10-11 about claim 4 that the combination of Paprocki in view of Zuber and Susa or Batista and Fernando is erroneous because the examiner has not provided a legitimate reason for combining the references.  Appellant argues that Fernando does not disclose a particular efficiency percentage and therefore lacks a bona fide reason to combine, the examiner respectfully disagrees.  
Fernando discloses an electrically heated aerosol generating system having supercapacitors having an inferred device efficiency of about 80% (Fig 1, 0057).  Fernando discloses that supercapacitors 105 are charged using a voltage step-up circuit 107 which must be increased in size to match the high current loading needed for the supercapacitors. The efficiency of the voltage step-up circuit is unlikely more than 80%. Thus, it can be inferred that the efficiency is at least 80%. Efficiency being a measure of productivity which is based upon results, a person having ordinary skill in the art would seek to optimize the efficiency of the supercapacitor. Moreover, the claim does not set a precise limit for the efficiency. The claim only requires that the efficiency be “up to approximately 96%” Fernando also discloses other embodiments (Figs 2-4) using different supercapacitor configurations that allow for a more efficiency power source (0069).  Adapting the supercapacitor configuration of Fernando with the aerosol delivery device of Paprocki in view of Zuber, Susa or Batista would result in a device which meets the limitation of up to approximately 96%.  
Paprocki in view of Zuber, Susa or Batista and Fernando discloses the claimed invention except for achieving up to approximately 96% power source efficiency.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have up to approximately 96% power source efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable efficiency levels involves only routine skill in the art (see MPEP 2144.04).

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.  
Respectfully submitted, 
/THIEN S TRAN/
Primary Examiner, Art Unit 3742
7/12/2022

Conferees:

                    /IBRAHIME A ABRAHAM/                    Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                        
/Anthony Knight/
RQAS

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.